DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, 20, respectively of U.S. Patent No. 11301733. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader versions of the patent.  Claim 21 of the application corresponds to claim 1 of the patent, in which the “system comprising a computer readable medium that stores a machine learning model” of the application corresponds to “a computing system”, “one or more non-transitory computer-readable media “that store the operations of a machine learning model of the patent, the “machine learning model having been trained…operations” of the application corresponds to the “training a machine learned object detection model…augmented images” of the patent, the “optimal augmentation having been selected by performance of a process” correspond to “selecting….augmentation operations” of the patent, the “accessing a training dataset…images; and” of the application correspond to “accessing a training dataset…images; and” of the patent, “for each of the plurality of iterations…neural network;” of the application corresponds to “for each of the plurality of iterations…neural network;” of the patent, “evaluating…function.” of the application corresponds to “evaluating…function.” of the patent.  Claims 22-27,32-34, 36 of the application correspond directly to claims 2-7,12-14, 16 respectively, of the patent.  Claims 28-31, 37, 38 of the application correspond directly to claims 8-11, 17, 18 respectively, of the patent, in which claims 8-11, 17, 18 of the patent further specify the first neural network is of the controller model.  Claims 35 of the application corresponds to claim 15, in which the claim corresponds directly and the “first neural network” corresponds to “the controller model”.  Claim 39 of the application corresponds to claim 20 of the patent, in which the “computer readable medium comprising a machine learning model” of the application corresponds to “one or more non-transitory computer readable media” that store the “operations” of machine learning of claim 20 of the patent, “the machine learning model having been trained…data” of the application corresponds to “training...augmented images”, “the augmented training data having been augmented…operations” of the application corresponding to “performing…augmented images” of the patent, “the optimal augmentation…process” of the application corresponds to “the operations comprising” of the patent, “accessing …images; and” of the application corresponds to “accessing …images; and” of the patent, “for each of the iterations…network” of the application corresponds to “for each of the iterations…network” of the patent, “evaluating…function.” of the application corresponds to “evaluating…function.” of the patent.  Claim 40 also corresponds to claim 20 of the patent, in which claim 40 maps to claim 20 of the patent in the same way claim 39 maps to claim 20 of the patent, the only difference being that claim 40 specifies the computer readable medium comprises augmented training data (which claim 20 discloses in “performing…images”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as frequency, voltage, or strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 I.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

…a signal does not fall within one of the four statutory classes of Sec 101.

…signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
	
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 21, 39 and 40 are drawn to functional descriptive material recorded on one or more computer readable media.  A computer readable medium can be defined as encompassing statutory medium, but it also encompasses non-statutory subject matter such as a signal or carrier wave. 
A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101.  Rather, “signal” is a form of energy, in the absence of any physical structure of tangible material.
Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to "a non-transitory computer readable medium encoded with a computer program.”  Any amendment to the claim should be commensurate with its corresponding disclosure.

Allowable Subject Matter
Claims 21-40 contain allowable subject matter.  
Claims 21, 39 and 40 contain allowable subject matter regarding the augmentation operation’s parameters being modified based on the reward in an object detection scheme (prior art shows such a scheme for classification but not object detection). In particular, the claim contains allowable subject matter regarding the one or more training images being annotated as claimed, and for each of a plurality of iterations, selecting augmentations operations by a first neural network, as claimed, performing the claimed augmentations on the claimed training images to generated augmented images, training a machine-learned object detection model that is a neural network to detect objects in imagery, which is separate from the first neural network, based on the claimed augmented images, evaluating performance characteristics of the claimed object detection model, evaluating a reward function based on the claimed performance characteristics, and modifying the claimed parameters of the first neural network based on the reward function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/20/2022